Citation Nr: 0729483	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  07-09 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for varicose veins 
of the right leg, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for varicose veins 
of the left leg, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1982.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO), which denied the benefits sought 
on appeal.

A review of the claims file indicates that the veteran has 
clearly raised the issue of entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disability (TDIU).  As this issue has not 
been developed for appellate review, the Board refers it to 
the RO.  


FINDING OF FACT

The competent medical evidence, overall, does not show that 
the veteran's varicose veins of the right leg and left leg 
result in persistent edema, stasis pigmentation, eczema or 
intermittent ulceration.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for varicose veins of the right leg have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code 7120 
(2006).

2.  The criteria for an evaluation in excess of 20 percent 
for varicose veins of the left leg have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code 7120 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Where an increase in an existing disability rating 
based upon established entitlement to compensation is at 
issue, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The Rating Schedule provides that a 20 percent evaluation is 
warranted for persistent edema incompletely relieved by 
elevation of an extremity, with or without beginning stasis 
pigmentation or eczema.  An evaluation of 40 percent 
disabling is available for varicose veins manifested by 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  Diagnostic Code 7120.  

The Note following these diagnostic criteria provides that 
these evaluations are for the involvement of a single 
extremity.  If more than one extremity is involved, each 
extremity is to be evaluated separately and combined (under 
38 C.F.R. § 4.25), using the bilateral factor (38 C.F.R. § 
4.26), if applicable.  38 C.F.R. § 4.104, Diagnostic Code 
7120 (2006).

The veteran has described his symptoms in correspondence and 
during a June 2007 video conference before the undersigned 
Veterans Law Judge.  They include pain, discoloration and 
swelling.  

The report of an August 2006 VA examination sets forth the 
veteran's complaints in detail.  These included swelling in 
the legs, for which the veteran used compression socks.  
Symptoms of edema were relieved with elevation and a little 
bit of compression hosiery.  The veteran denied skin ulcers 
but there was some breakdown of the skin following the 
appearance of reddish bumps.  

On physical examination, there was no evidence of skin 
breakdown, but there was some maceration in the last two 
interdigital webs on each side.  There were no ulcers.  In 
correspondence received in June 2007, the veteran disagreed 
with this finding and said he did have ulcers.  The 
impression was of a 49-year old man with varicose veins in 
both lower extremities.  The examiner noted that the veteran 
complained of pain and swelling, especially with prolonged 
standing and walking, which sufficiently impaired his quality 
of life and rendered him unemployable.  

A VA progress note, apparently from 2006 or 2007, reflects 
that the veteran requested compression stockings.  He was 
provided Class 1 hosiery, which the progress note indicates 
was used to treatment light venous insufficiency, 
prophylactic treatment during pregnancy, mild varicosities 
without tendency toward edema, and hereditary tendency toward 
varicose veins.  In May 2007, the veteran was noted to have 
superficial varicosities noted more on the left, that 
extended up to approximately the mid-thigh region.  There was 
no swelling but the veteran had just removed his support 
stockings.  

The VA examination report and VA treatment records weigh 
against the veteran's claims for increased evaluations based 
on the criteria cited above.  While the veteran's use of 
compression hosiery suggests that he does have swelling, the 
fact he uses Class 1 hosiery demonstrates that any swelling 
would be mild and not persistent.  The competent medical 
evidence, overall, is negative for stasis pigmentation or 
eczema, or intermittent ulceration.  

While the examiner noted that the veteran complained of pain 
and swelling, especially with prolonged standing and walking, 
which sufficiently impaired his quality of life and rendered 
him unemployable, the objective evidence within the 
examination report itself does not provide a basis to find a 
higher evaluation. 

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to any of the service-connected 
disabilities at issue, that would take the veteran's case 
outside the norm so as to warrant extraschedular ratings.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the present case, the RO sent correspondence in June 2006 
that discussed the particular legal requirements applicable 
to the veteran's claims, the evidence considered, and the 
pertinent laws and regulations.  VA made all efforts to 
notify and to assist the veteran with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the veteran's possession.  

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  
The June 2006 correspondence provided the veteran the 
required notice.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to grant these 
claims.  Moreover, neither the veteran nor his representative 
has made any showing or allegation that the content of the 
VCAA notice resulted in any prejudice to the veteran.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of this notice is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA has also obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
conducted an examination.  The RO has made all reasonable 
efforts to assist the veteran in the development of his 
claims.  Therefore, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.

ORDER

An evaluation in excess of 20 percent for varicose veins of 
the right leg is denied.

An evaluation in excess of 20 percent for varicose veins of 
the left leg is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


